Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US20020096411) in view of Suarez (US20190309961), further in view of Kwok (US20120305375), further in view of Cowin (GB2347922A).
Regarding claim 1, Tsuji teaches a humidifier (Figure 1, ¶1), comprising
A body (Figure 1, 10);
A switch being capable of controlling the humidifier to turn on or off is provided (¶11);
A connecting line and a connecting plug capable of connecting to an electric source are provided on the body (Figure 1: 15-16); and
A winding storage portion configured to wind and store the connecting line and the connecting plug is arranged on an underside of the body (Figure 1: 30. 30 is on an underside of the body because it is on a side under a ridge created by the recess 22).
Tsuji does not explicitly state that the switch is provided on the body.
However, Suarez discloses wherein the on/off switch of the humidifier is provided on the body (¶44, Figure 3: 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the switch of Tsuji on the body of Tsuji in order to provide an easily accessible and user friendly on/off switch.
Tsuji does not disclose wherein a connecting switch being capable of controlling the connection to the electric source is located on the connecting line.
However, Kwok discloses utilizing a cord switch which results in an appealing appearance and compact switch structure (¶17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cord switch in Tsuji in order to provide convenient switching means which have an appealing appearance and compact structure.
Tsuji does not disclose the accommodating groove provided in a center of the winding storage portion, where the accommodating groove is configured to accommodate the connecting plug and has a shape corresponding to a shape of the connecting plug.
However, Cowin discloses a winding cord holder with an accommodating groove provided in a center of the winding storage portion, where the accommodating groove is configured to accommodate the connecting plug and has a shape corresponding to a shape of the connecting plug (Figure 5: plug in central groove of 10, which is of a shape to accommodate the plug. 30 forms a winding storage portion) which enables easy, twist-free cable winding and tidy storage on an appliance itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an accommodating groove construction in Tsuji in order to provide easy, twist-free cable winding and tidy storage on the humidifier itself.
Regarding claim 4, Tsuji as modified teaches all of the limitations of claim 3, wherein
The connecting line and the connecting plug are connected to a lower part of the body (Figure 1: 15-16).
Regarding claim 5, Tsuji as modified teaches all of the limitations of claim 1, wherein
The connecting switch turns on or turns off via pressing (see Kwok and rejection of claim 1, the switch operates via pressing the rocker switch).
Regarding claim 7, Tsuji as modified teaches all of the limitations of claim 1, wherein
A periphery of the winding storage portion is configured for winding the connecting line (see Figure 1: 30 of Tsuji, the cylinder’s face is a periphery of the winding storage portion. Furthermore, see Figure 5: 30 of Cowin, where the cable is wrapped on an outer periphery of the inner cylinder, which is a part of the winding storage portion).
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US20020096411) in view of Suarez (US20190309961), further in view of Lee (US20060157333), further in view of Cowin (GB2347922A).
Regarding claim 1, Tsuji teaches a humidifier (Figure 1, ¶1), comprising
A body (Figure 1, 10);
A switch being capable of controlling the humidifier to turn on or off is provided (¶11);
A connecting line and a connecting plug capable of connecting to an electric source are provided on the body (Figure 1: 15-16).
Tsuji does not explicitly state that the switch is provided on the body.
However, Suarez discloses wherein the on/off switch of the humidifier is provided on the body (¶44, Figure 3: 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the switch of Tsuji on the body of Tsuji in order to provide an easily accessible and user friendly on/off switch.
Tsuji does not disclose wherein a connecting switch being capable of controlling the connection to the electric source is located on the connecting line.
However, Lee discloses utilizing a plug switch which results in easy power switching (¶5) and avoids the pitfalls of common plugs (¶2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plug switch in Tsuji in order to provide avoid the common pitfalls of plugs and to provide easy power switching.
Tsuji does not disclose the accommodating groove provided in a center of the winding storage portion, where the accommodating groove is configured to accommodate the connecting plug and has a shape corresponding to a shape of the connecting plug.
However, Cowin discloses a winding cord holder with an accommodating groove provided in a center of the winding storage portion, where the accommodating groove is configured to accommodate the connecting plug and has a shape corresponding to a shape of the connecting plug (Figure 5: plug in central groove of 10, which is of a shape to accommodate the plug. 30 forms a winding storage portion) which enables easy, twist-free cable winding and tidy storage on an appliance itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an accommodating groove construction in Tsuji in order to provide easy, twist-free cable winding and tidy storage on the humidifier itself.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US20020096411) in view of Suarez (US20190309961), further in view of Lee (US20060157333), further in view of Cowin (GB2347922A), further in view of Niedermann (US20160313016).
Regarding claim 6, Tsuji as modified teaches all of the limitations of claim 1, wherein
The connecting switch is provided on the connecting plug (see rejection of claim 1).
Tsuji as modified does not teach wherein the connecting plug is a USB plug.
However, Niedermann discloses wherein the plug for a humidifier is a USB plug (¶62).
Therefore, because it is known to utilize either a common plug or USB plug for humidifiers, it would have been obvious to one of ordinary skill in the art to utilize a USB plug for the plug of Tsuji as hereto modified in order to provide a convenient means for plugging the device into a power source.
Response to Arguments
Applicant’s remarks filed 10/31/2022 have been fully considered.
Applicant has argued that Tsuji does not disclose a winding storage portion on an underside of the body. However, “underside” is not strictly limited to the part of an object which rests on the floor. The recess in Tsuji forms an underside in reference to being under the lip of the recess. The structure 30 of Tsuji can be considered to be on an underside of 22, which is a part of the body.
Applicant has argued that Tsuji does not disclose the accommodating groove. However, Tsuji is not relied upon herein to teach this feature, therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763